 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSt.Barnabas HospitalandMark Fusco,Petitioner,and Local 1199,Hospital and Health Care Em-ployeesUnion,RWDSU,AFL-CIO. Case 2-RD-1147-31 March 1987DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, a hearing washeld beforeHearingOfficer Leonard Grumbach oftheNational Labor Relations Board. On 12 June1986 the Regional Director for Region 2 issued aDecision and Direction of Election in which hefound,inter alia,that a group of laboratory tech-nologistswere not professional employees and thuscould' not vote with other professional employeesin a decertification election.Thereafter, in accordance with Section 102.67 oftheNationalLabor Relations Board Rules andRegulations, the Union filed a request for review ofthe Regional Director's Decision and Direction ofElection. The Union contended, inter alia, that theRegional Director erred (1) in fording that the lab-oratory technologistswere not professional em-ployees, thereby barring them from voting with therest of the professional employees in the decertifi-cation election; (2) by finding that the technologistsdid not exercise discretion in their work; and (3) byplacing too much significance on the Employer'sassertion thata collegedegree is not required.By Order dated 24 July 1986, the Board grantedthe Union's request for review in Case 2-RD-1147and stayed the election pending review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings.The Employer, St. Barnabas, operates a 415-bedacute care hospital in New York, New York. Itemployees approximately 1150 full-time and regularpart-time employees. Local 1199 currently repre-sents a unit consisting of approximately 561 profes-sional and nonprofessional employees.The Regional Director directed an election forallprofessional employees in the mixed unit.' TheiThe parties stipulated that the pharmacists, dieticians, social workers-MSW's, an occupational therapist, and an activity therapist are profes-sionalemployees within the meaning of Sec. 2(12) of the Act.parties' only disagreement and- the only issue beforethe Board is whether laboratory technologists Iand II are professional employees. The Employerand the Petitioner argue that the 26 technologistsare not professionals. The Union, however, con-tends that they are professionals within the mean-ing of Section 2(12) of the Act and should there-fore be permitted to vote in the decertificationelection.The Regional Director, relying onMiddlesexGeneral Hospital,239 NLRB 837 (1978), found thatthe technologistswere not professionals becausetheir duties are not intellectual and varied and acollege degree is not required. He determined thattheir analyses of test results are technical -ratherthan medical and that any discretion they have iscircumscribed by established procedures.We dis-agree.Our review of the record reveals that the tech-nologists2are assignedto four laboratory sections:hematology, chemistry, blood bank, and microbi-ology.Each technologisthas alicense in one ofthese specific areas and, unless the technologist hasmore than one license, there is very little inter-change between the sections.At the hearing the Employer presented a two-page job description for laboratory technologists.According to this document, a technologist mustbe licensed by the New York City Board ofHealth,3 have attended 3 years of college withcourses relevant to medical technology, and haveat least 3 years' medical laboratory experience. TheEmployer characterized these requirements as "op-timal" and that it actually only requires technolo-gists to have a New York City license. However,20 of the 26 technologists do have college degrees,6 have master of arts degrees, and one has a doc-torate.Technologists perform various tests on patientspecimens such as blood, urine, stool, sputum, andother body fluids andtissues.Generally the testsare done on complex machinery, although somemay be done by hand. If the tests are done on themachines, the technologist must first calibrate themachine. Calibration is done by testing a controlspecimen with known values. If the machine doesnot report the values correctly, the technologist2 The designations "I" and "II" refer only to the technologist's tenurewith St. Barnabas and do not reflect any difference in job duties or re-sponsibilities.3To obtain a technologist's license, New York City's Board of Healthrequires- (1) a B.S. or B.A. degree with a major in biology, chemistry, orphysical science and I year of laboratory experience, or (2) registry witha national professional society, or (3) passing an exam, if one holds a highschool diploma, and 4 years' experience or 2 years of college and 2 years'experience or a college degree and 6 months' experience,or (4) a waiver283 NLRB No. 72 ST. BARNABAS HOSPITALmust determine why it did not and then make theproper corrections.The technologist must also prepare the specimenbefore testing.Among other things, the technolo-gists visually examine the specimen and determineif it is usable. If they determine it is inadequate,they will call the doctor or the floor nurse and re-quest another specimen. If the specimen is usablethe technologists place it in the machine and startthe machine. The machine will test the specimenand print out the results. The technologists readand analyze the printout and decide if the resultsshould be accepted. If the results are outside thetest range, the technologists must determine thereason. In making such a decision the technologistsmay consider the patient's condition, including anydrugs the patient may be taking. If they determinethat the problem is specimen related, they mustchoose which option to take to get acceptable re-sults.The technologists may rerun the test with adiluted specimen, request a new specimen, or per-haps do the test manually. Although there are pub-lished guidelines, technologists generally rely ontheir own experience in making judgments whenperforming the various tests. Once the technolo-gists obtain the results, they will call the doctor orfloor nurse and report their findings. They alsoprepare a written report of their findings.The technologists' duties are not limited to run-ning tests. Technologists maintain and repair thecomplex machines they operate. They also super-vise the work of less senior technologists, techni-cians, ' and trainees, while they themselves generallywork with little or no supervision.The Board has previously found technologistswith virtually identical duties to be professionalemployees.Thus, inBarnertMemorialHospitalCenter,217 NLRB 775 (1975), technologists ranvarious tests on patient specimens using sophisticat-ed machinery and prepared reports on the results.They also instructed students and repaired the lab-oratory equipment. Although there were, as here,procedural manuals, the Board found that the tech-nologists relied heavily on their, own judgment inanalyzing the results. In finding professional status,the Board also relied on evidence that the tech-nologists alone were responsible for the outcome oftheirwork, gave instruction to students in theirspecialization, and used and repaired complicatedlaboratory equipment. 'Similar results on similarfactshave been reached in a number of othercases.44 See4lexian Bros. Hospital,219 NLRB 1122 (1975);MasonClinic,221NLRB 374 (1975),SamaritanHealth Services,238 NLRB 629 (1978); andIllinoisValley Community Hospital,261 NLRB 1048 (1982).473Despite the presence of all the above factors inthe instant case, the Regional Director determinedthat the technologistswere not professional em-ployees. In so doing, he relied onMiddlesex Gener-al Hospital,supra, where the Board concluded thattechnologists with duties similar to those in the in-stant case were not professional employees. TheRegional Director pointed to the Board's statementinMiddlesexthat that case was distinguishable fromBarnertand others, finding professional status be-cause of the absence of the requirement for a col-lege degree as a prerequisite for continued employ-ment.5 Noting that a college degree was not re-quired here, he concluded thatMiddlesexcon-trolled.We disagree with this analysis.As stated, the vast majority of factors relied onby the Board to find professional status inBarnertand similar cases are present here. The St. Barna-bas technologists in examining specimens, calibrat-ing and repairing the machinery, analyzing results,and performing tests manually, constantly exercisediscretion and independent judgment. Their dutiesare predominately intellectual and varied and theiroutput cannot be standardized in relation to a givenperiod of time. In these circumstances, we do notfind the absence of a requirement for a collegedegree is so significant to warrant a finding thatthe technologists are not professional.We note inMiddlesexthe Board stressed that less than half thetechnologists had degrees. The Board specificallyconcluded thatMason Clinic,supra at fn. 4, whichfound professional status, was in accord with theresult inMiddlesexbecaue inMason Cliniconly 2of 54 medical technologists did not possess de-grees.6We find that the instant case is closer toMason Clinicthan toMiddlesex.Here 20 of the 26technologists have college degrees. Of these 20, 7hold graduate degrees. It is, therefore, clear thatthe possession of a college degree is highly valued,if not absolutely required. Accordingly, consider-ing all factors in this case, we conclude that thetechnologists, are professional employees.ConclusionAccordingly, on the entire record and for theaforementioned reason, we shall direct an electionamong the following professional employees cur-rently represented by the, Union in the nixed unitto ascertain the desires of the professional employ-ees concerning their inclusion in a unit with non-professional employees:All full-time and regular part-time social work-ers (MSW's), pharmacists, dieticians, occupa-5Middlesex General Hospital,239 NLRB at 838 fn. 10.6 239 NLRB at 838 Si. 10. 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtional therapists,activity therapists,and labora-tory technologists I and II employed by theEmployer at its facility at 183rd Street andThird Avenue,Bronx,New York,but exclud-ing all other employees,laboratory technolo-gists, registered nurses, and office clerical em-ployees, and guards and supervisors as definedin the Act.[Direction of Election omitted from publication.]